 In theMatterOf COLUMBIA RIVER PACKERS AssoCIA'ION,INC.andCOLUMBIA RIVER GILLNET FISHERMEN'SUNION AND AFFILIATEDCANNERY WORKERS, CHARTERED BY THU SEAFARERS'INTERNATIONALUNION OF NORTH AMERICA, AFFILIATED WITH THE A. F. L.Cases Nos. R-3549 and R-3550.-Decided April 7, 1942Jurisdiction:fish canning industry.Investigation and Certification of Representatives:existence of question: refusalto accord petitioner recognition until certified by the Board ; closed-shopcontract which contemplated an election before it should become effective,heldno bar; seasonal employees having worked less than 15 days duringprevious season in plant where election is to be held, not eligible to vote-since employees should not be permitted to vote in more than one election,seasonal employees who worked equal number of days in eachplant per-mitted to vote in plant in which they worked most recently ;seasonal em-ployees who worked in each plant permitted to vote in plant in which theyworked the greater number of days-elections necessary.Units Appropriatefor CollectiveBargaining:separate unit for each of two plantsof the CompanyheldappropriateDefinitions:labor organizations which represent cannery employees of a fishcanning company are not disqualified from serving this function under theAct because officers of the respective organizations also represent fisher-men who are not employees and cannot be represented by labororaginzations,within the meaning of the Act.James H. Cellars,of Astoria, Oreg., for the Company.A.W. Norblad,of Astoria, Oreg., for Gillnet Union.F. M. Franciscovich,of Astoria, Oreg., for C. R. F. P. U.H. G. Moorhead, Jr.,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 20, 1941, Columbia River Gillnet Fishermen's Unionand Affiliated Cannery Workers, Chartered by the Seafarers' Inter-national Union of North America, affiliated with the A. F. of L.,herein called Gillnet, filed with the Regional Director for the Nine-teenth Region (Seattle,Washington) two petitions, each allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Columbia River Packers Association; Inc.,Astoria, Oregon, herein called the Company, and requesting an in-40 N. L. R. B., No. 37.246 IDEAL SEATING COMPANY247vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 21, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing on due notice, and acting pursuanttoArticle III, Section 10 (c) (2) of said Rules and Regulations,ordered that the cases be consolidated.On January 26, 1942, the Regional Director issued a notice ofhearing to be held on the consolidated cases, and on January 29,1942, an order postponing the hearing and notice of the postponedhearing, copies of which were duly served upon the Company, Gillnetand Columbia River Fishermen's Protective Union, herein calledC. R. F. P. U., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held at Astoria, Oregon, on February 16, 1942, before CharlesM. Brooks, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, Gillnet, and C. R. F. P. U. were repre-sented by counsel or other representative and participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColumbia River Packers Association, Inc., is an Oregon corpora-tion engaged in the business of catching, transporting, processing,and selling fish and other aquatic products.The Company operatestwo fish cannery'qs in Alaska.On the Columbia River it operatescanneries in Altoona,Washington; Ellsworth,Washington; andAstoria, Oregon.At Astoria it also operates a can factory and acold-storage plant.The petitions of Gillnet direct themselves to theplants at Altoona and Ellsworth, respectively, and the cannery work-ers there employed.At these plants the Company is engaged in thebusiness of processing and canning fish which it buys from riverfishermen.In 1941 the Company produced at its Altoona plant some43,935 cases of salmon, and at its Ellsworth plant some 49,280 casesof salmon and 1,433 of shad.From its home office in Astoria the 248DECISIONS Or NATIONAL LABOR RELATIONS BOARDCompany sold 99 percent of these cases of canned fish for shipmentto points outside the State of Washington.II.THE ORGANIZATIONS INVOLVEDColumbia River Gillnet Fishermen's Union and Affiliated CanneryWorkers, Chartered by the Seafarers' International Union of NorthAmerica, is a labor organization affiliated with the American Feder-ation of Labor. It admits to membership the cannery, employees ofthe Company.,Columbia River Fishermen'sProtective Union is alabor organiza-tion affiliated with the Congress of Industrial Organizations. Itadmits to membership the cannery employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company by its vice'president notified Gillnet that the Com-pany would bargain collectively with it only if Gillnet were certifiedby the Board.C.R. F. P. U. and the Company have in the past entered into'collective bargaining contracts.The most recent of suchcontracts isone negotiated on July 21, 1941, between C. R. F. P. U.and seven'Columbia River fish-packing companies, including the Company. Thecontract provides for annual automatic renewal if on or before March31 no party gives notice of a desire to change any'provision of thecontract or to terminate it. It contains a provision requiring mem-bership in C. R. F. P. U. as a condition of employment with theCompany. It also contains a - clause providing :II (b) This agreement shall be in effectin allthe plants ofthe undersigned where the above-named union has a majorityof the employees as members of their union and so determinedby the National Labor Relations Board.C. R. F. P. U. has not made a showing of a majority at Altoonaor Ellsworth, nor has it requested the Company to enforce the"closed-shop" clause of the contract in either plant.We find thatthe contract contemplated an election to be held among the em-ployees of the Company 'in the Altoona and Ellsworth plants beforeit should become effective at those plants, and that itis not a bar tothe present proceedings.Prior to the hearing a Board field attorney made an investigationto determine whether Gillnet represented a substantial number ofiAffiliated Cannery workers has executive officers who also represent fishermen,and,thesame is true of the cannery workers' division of,C. R F P. U. The fishermen are notemployees of the Company and fishermen's unions are not labor organizations within themeaning of the Act.Columbia River PackersAssnvHinton,62 S. Ct. 520Canneryworkers are employees, and only cannery workers are involved in the present proceeding. IDEAL SEATING COMPANY249the employees of the Company at Altoona and at Ellsworth, andthe results of his investigation, which were introduced in evidenceat the. hearing, disclosed that Gillnet represented a substantialnumber at each plant.2We find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce,and the free flow of commerce.V.THE APPROPRIATE UNITSGillnet contends that separate units are appropriate, one for theemployees of the Altoona plant, one for the employees of Ellsworth.C.R. F. P. U. contends that these units are not appropriate andthat all cannery workers employed in the canning of salmon, tuna,or crab in any and all plants located on the Columbia River shouldbe included in one unit.The Company took no position with regardto the appropriate unit.C. R. F. P. U. has since 1938 negotiated yearly contracts with theCompany and with other companies which operate canneries on theColumbia River.3But in the contract which C. R. F. P. U. nego-tiated with the companies on July 21, 1941, the parties agreed thatthe contract should be applicable only to the plants where C. R. F.P. U. has a majority of employees as members and as so determinedby the Board.The secretary of Gillnet testified that the lower riverorganization (C. R. F. P. U.) had called strikes over the protest ofupper river workers when there were fish in the upper river butnone in the lower river; he also testified that employees at Ells-worth told him they did not receive proper pay for overtime work.2 The field attorney checked dues ledgers of the unions against a Company pay roll ofAugust 9, 1941.He reported that at Altoona, where there are approximately 115 em-ployees in the unit,51 employees on the pay roll paid dues in some amount to Gillnet during1941 ; at Ellsworth, where there were appioximately 42 in the unit at the date of the payroll,24 employees on the pay roll' paid dues in some amount to Gillnet during 1941.Duringthe years 1940 and 1941,13 employees on the Altoona pay roll paid dues in some amount toC. It P. P U., similarly 12 on the Ellsworth pay rollThere are nine companies operating canneries on the Columbia River. Six join withthe Company to negotiate for collective bargaining with C. R F. P. U.Of the two com-panies which do not join, one has no union contract,one has a contract with a cannery,/workers' union directly affiliated with AFL '250DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe stated that the employees of the Company at the upper riverplant at Ellsworth have not been satisfied with the representationwhich C. R. F. P.U. has given them.He also testified that em-ployees of the Company at both the Ellsworth and Altoona plantsprefer to be represented by Gillnet.The business of the Company is to a certain extent centralizedinAstoria,where the Company maintains its business office, keepssocial security records of employees, and employs an oriental fore-man who hires all oriental employees.Ellsworth plantnormally''operates during 'a spring season from approximately May 1 toAugust1 with 45 employees,20 of whom are oriental;it also operates-during a fall season of 10 to 30 days opening about September 10and then employs 100 employees,40 of whom are oriental.Altoonaoperates from about August 1 toAugust 25with about 120 employees,40 of whom are orientals.Oriental employees are transferred fromplant to plant from timeto time by theoriental foreman in Astoria,and there is a crew of some 20 oriental employees transferred intactfrom plant to plant from season to season.White employees arehired locally by the respective Altoona and Ellsworth plant superin-tendents,and normally there are only about 18 white employeestransferred between Altoona and Ellsworth,and these at the closeof respective seasons.Although the local superintendents testifiedthat they have in the past observed the wage rates and terms andconditions of employment established in the contracts between theCompany and C. R. F. P.U., they have in all other respects completecontrol of their respective plants, includingpowerto discharge.Under all the circumstances,including the fact that the C. R. F.P.U. contract does not cover the plants here sought as separateunits unless and until that union demonstrates its majority in anelection, we find that separate units for the employees of the Altoonaplant and for the employees of the Ellsworth plant are appropriate.The unions agree that if the Board should find such separate unitsappropriate,each unit should include cannery employees and ex-clude employees in the specific categories set forth below.We findthat all cannery employees at the Company'sAltoona and Ellsworthplants, respectively,excludingmachinists and truck drivers, launchmen employed as buyers, buyers,station foremen,foremen and as-sistant foremen, and clerical employees,constitute two units appro-priate for the purposes of collective bargaining,and that said unitswill insure to employees of the Company at said plants the fullbenefit of their right to self-organization and to collective bargain-ing, and otherwise will effectuate the policies of the Act.+The operation of the Company can be described only in terms of norm or average sinceoperations vary from year to year according to the year's fishing season and the varyingruns of fish. IDEALSEATING COMPANYVI.THE DETERMINATION OF REPRESENTATIVES251We find that the questions concerning representation which havearisen can be resolved by means of elections by secret ballot.The1942 season has not yet started at either plant,,and the parties agreethat eligibility, to vote in elections should be determined by referenceto 1941 pay rolls.We are of the opinion that mid-season pay rollswill most accurately reflect peak employment.We shall accordinglydirect that eligibility to vote in the election at Altoona shall bedetermined by reference to the Altoona pay roll for the period end-ing nearest to August 15, 1941, and in the election at Ellsworth byreference to the Ellsworth pay roll for the period ending nearest toSeptember 15, 1941.The Company employs both at Altoona and at Ellsworth largenumbers of employees who do not work a substantial period of timeand who do not" return to work from year to year.5Gillnet proposesthat all employees who have not worked a total of 15 days at a plantof the Company be excluded from the election to be held among itsemployees.The contract which C. R. F. P. U. negotiated with theCompany on July 21, 1941, bound the Company not to employ any-one not a member of C. R. F. P. U., but allowed to former employeesof the Company and to new employees a 15-day period wherein theycould be employed before joining that union.We find that eligi-bility to vote should not extend to employees who in 1941 haveworked less than 15 days in the plant among whose employees theelection is to be held.Since employees should not be permitted tovote in more than one election, we find and determine that for thepurposes of the elections employees who in 1941 have worked 15 daysor more in each of two or more plants of the Company shall be con-sidered employees of the plant in which they worked the greaternumber of days, and employees who in 1941 worked more than 15days in each of two or more plants of the Company but an equalnumber of days in each shall be considered employees of the plantin which they worked most recently.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Columbia River Packers Association, Inc.,At Ellsworth during the year's season, May-September, there were approximately 136employees who worked less than 15 days, at Altoona there were 53. In the spring Ells-worth has a normal complement of 45 employees,75 percent of whom return from year toyear ; in the fall its normal complement Is 100 employees,and 25 to 32 percent return fromyear to year.At Altoona the normal complement is 120 employees,about 50 percent returnfrom year to year. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All cannery employees at the Company's Altoona and Ellsworthplants, respectively, excluding machinists and truck drivers, launchmen employed as buyers, buyers, station foremen, foremen andassistantforemen, and clerical employees, constitute two units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Columbia River Packers Association, Inc., Astoria, Oregon,separate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among,(a)All cannery employees of the Company at its Altoona plant,whose names appear on the pay roll of the Company of date nearestto August 15, 1941, including employees who did not work duringthe pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tem-porarily laid off, but excluding all machinists and truck drivers,launch men employed as buyers, buyers, station foremen, foremenand assistant foremen, clerical employees, and employees who, in1941, did not work at the plant a total of 15 days, or worked therefor a period shorter than that worked in another plant of the, Com-pany, or worked at the Altoona plant for a period Less recent al-though equal in duration to the longest period worked in anotherplant of the Company, and employees who have since the pay-rolldate quit or been discharged for cause, to determine whether theydesire to be represented for purposes of collective bargaining byColumbia River Gillnet Fishermen's Union and ' Affiliated CanneryWorkers, A. F. L., or by Columbia River Fishermen's ProtectiveUnion, C. I. 0., or by neither;(b)All cannery employees of the Company at its Ellsworth plant,whose names appear on the pay roll of the Company of date nearesttoSeptember 15, 1941, including employees who did not work during IDEAL SEATING COMPANY253the pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tem-porarily laid off, but excluding all machinists and truck drivers,launch men employed, as buyers, buyers, station foremen, foremenand assistant foremen, clerical employees, and employees who, in1941, did not work at the plant a total of 15 days, or worked therefor aperiod shorter than that worked in another plant of the Com-pany, or worked at the Ellsworth plant for a period less recent al-though equal in duration to the longest period worked in anotherplant of the Company, and employees who have since the pay-rolldate quit or been discharged for cause, to determine whether theydesire to be represented for purposes of collective bargaining by Co-lumbia River Gillnet Fishermen's Union and Affiliated CanneryWorkers, A. F. L., or by Columbia River Fishermen's ProtectiveUnion, C. I. 0., or by neither. In the Matter of COLUMBIARIvER,PACKERS AssooIATION,.INC.,,andCOLUMBIARIVERGILLNETFISHERMEN'SUNION AND AFFILIATEDCANNERY WORKERS, CHARTERED BY THE SEAFARERS' INTERNATIONALUNION OF NORTH AMERICA, AFFILIATED WITH THE A. F. L.Cases Nos. R -35_1j9 and R-3550SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF-ELECTIONSMay 6,194.On April 7, 1942, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceed-ings,' directing that elections by secret ballot be conducted withinthirty (30) days of the date thereof among specified employees ofColumbia River Packers Association, herein called the Company, atitsAltoona,Washington, and Ellsworth, Washington, plants.The Regional Director for the Nineteenth Region has advised the-Board that it is impracticable to hold the elections within the timelimited in said Direction and has requested that the Direction beamended to permit the holding of the election among employees atthe Company's Altoona plant within 30 days of July 15, 1942,2 andto .permit the holding of the election among employees at the Com-pany's Ellsworth plant within 30 days of the date of the Amendment,'We shall amend the Direction in accordance with the proposals ofthe Regional Director.C.R. F. P. U. has filed a motion to amend the Direction withrespect to voting eligibility of employees as follows :.. . in paragraph (a) of the Direction of Elections by strikingthe following clause: "or worked there for a period shorter thanthat worked in another plant of the Company," and substitutingthe following : "or worked there for a period shorter than that140 N. L R. B. 246.2Columbia River Gillnet Fishermen's Union (A. F. L), herein called Gillnet, andColumbia River Fisheimen's Protective Union (C. I. 0.), herein called C. It. F. P. U.,agree that the Direction should be so amended.3C R F P U has requested that the Direction be amended to postponethe time-for election by a period of 30 days; Gillnet opposes this request.40 N L. R. B., No. 37a.254 COLUMBIA RIVER PACKERS ASSOCIATION,255,worked in the Ellsworth plant of the Company," and in para-graph (b) of the Direction of Elections by striking the following:"or worked there for a period shorter than that worked in anotherplant of the Company," and by substituting the following : "orAltoona plant of the Company." --An affidavit filed in behalf of C. R.. F. P. U. relates that certainemployees of the Company in 1941 worked a longer period of timeat its Astoria plant than they worked at either the Ellsworth plantor the Altoona plant, that these employees will not be able to vote,at either the Ellsworth plant or the Altoona plant because of -the,limitations of the Direction, but that other employees who haveworked for shorter periods of time than these employees at the.Ellsworth plant or 'at' the Altoona plant will be eligible to vote inone of the elections.We are of the opinion that the facts calledto our attention by C. P. F. P. U. afford no basis for departurefrom our usual policy of assigning to employees who work in morethan one plant of an employer a voting precinct or status in onlyonly one plant.'The motion to amend filed by C. R. F.- P. U. is,accordingly denied.In accordance with the request of the Regional Director, the Di-rection of Elections issued in these matters on April 7, 1942, is,hereby amended by striking and by inserting :1.To strike the words "but not later than thirty (30) days fromthe date of this Direction," and also ,to strike the word following"of said Rules and Regulations," the same being the word "among".2. (a) To insert following ^"(a)" and preceding the words, "Allcannery employees of the Company at its Altoona plant," the samebeing the words first thereafter, the following : "An election to beconducted not later than thirty (30) days from July 15, 1942, among."(b)To insert following "(b)" and preceding the words "All can-nery employees of the Company at its Ellsworth plant," the samebeing the words first thereafter, the following : "An election to beconducted not later than thirty (30) days from the date of thisAmendment among."_4 SeeMatter of Western Union Telegraph CompanyandTelegraph Employees IndependentUnion,32 N L.R B 428;Matter of International Shoe CompanyandUnited LubberWorkers of Amertica, Local #198, C. 10., 36 N. L. R B. 1173.